Appellant was convicted of a felony, and appeals.
The transcript bears this indorsement: "Applied for by D. M. Short  Sons, attorneys for appellant, on the 16th day of August, 1897, and delivered to D. M. Short  Sons on the 6th day of September, 1897.
[Signed]                         "J.T. JONES,
"Clerk District Court Shelby County."
We understand by this that the transcript was delivered to the attorneys for appellant, and found its way into this court through said attorneys. Article 897, Code of Criminal Procedure 1895, provides: "As soon as the transcript is prepared the clerk shall forward the same by mail, or other safe conveyance, charges paid, inclosed in an envelope securely sealed, directed to the proper clerk of the Court of Criminal Appeals." In connection with this article, the rule prescribed by the Supreme Court for district courts requires the clerks to send transcripts by mail, in felony cases, postpaid, to the clerk of the Court of Criminal Appeals, to the branch at which the case is returnable, etc. And see Lockwood v. State, 1 Texas Crim. App., 749. We accordingly hold that said transcript does not come into this court through the proper channel provided by law. Moreover, on an inspection of the record, we find an agreement between the parties to correct the transcript; showing, evidently, that the record is not properly prepared.
It is accordingly ordered that the transcript in this case be stricken out, and a certiorari is ordered to the clerk, to prepare and forward a new and complete transcript of said case to this court, in the mode provided by law.
Certiorari ordered. *Page 518 
                     OPINION ON THE MERITS.